Citation Nr: 1646332	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  10-42 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from numerous rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, regarding the Veteran's claims for increased ratings for his service-connected disabilities.  Thereafter, in March 2013, the Board assumed jurisdiction over a TDIU claim as part and parcel of the Veteran's claims for increased ratings pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and such was formally adjudicated by the RO in a December 2013 rating decision.

The Board remanded the TDIU claim in March 2013, March 2015, and October 2015.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for a TDIU and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

As an aside, the Board notes that the March 2013 Board decision was vacated and remanded in part pursuant to a September 2013 order of the United States Court of Appeals for Veterans Claims (Court).  As the Board remanded the TDIU claim in March 2013, the appeal was not final or subject to judicial review at the time of the September 2013 Court Order.  Notably, while the Veteran did have a myriad of other claims on appeal that were subject to the aforementioned Order, in a March 2015 statement he withdrew all issues from appeal except the TDIU claim addressed herein.  As such, the Board dismissed the other claims in October 2015. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include coronary artery disease (CAD) rated as 10 percent disabling from February 11, 2009, and 60 percent disabling from August 13, 2014; posttraumatic stress disorder (PTSD) rated as 30 percent disabling from February 11, 2009, and 50 percent disabling from April 30, 2013; right upper extremity radiculopathy rated as 40 percent disabling from April 30, 2013; shell fragment wound injury, muscle group XXII rated as 30 percent disabling from February 11, 2009, to January 29, 2010; cervical spine degenerative disc disease (neck disability) rated as 10 percent disabling from February 11, 2009, 20 percent disabling from April 30, 2013, and 30 percent disabling from August 13, 2014; lumbar spine degenerative disc disease (low back disability) rated as 20 percent disabling from February 11, 2009; decreased range of motion of the fingers of the right hand rated as 20 percent disabling from February 11, 2009; left lower extremity radiculopathy rated as 10 percent disabling from February 11, 2009; right lower extremity radiculopathy rated as 10 percent disabling from February 11, 2009; and scar of the right anterior neck, rated as 10 percent disabling from January 29, 2010.  His combined evaluation for compensation purposes was 80 percent from February 11, 2009, 90 percent from April 30, 2013, and 100 percent from August 13, 2014.

2.  During the entire appeal period, the Veteran has worked in some capacity as a farmer and land manager.

3.  The Veteran's employment has not been marginal or protected.

4.  For the appeal period prior to August 13, 2014, the Veteran's service-connected disabilities have not rendered him unable to secure and follow a substantially gainful occupation and, since August 13, 2014, no single service-connected disability has rendered him unable to secure and follow a substantially gainful occupation.



CONCLUSION OF LAW

For the entire appeal period stemming from his February 11, 2009, claim for service connection that resulted in claims for increased initial ratings, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.1, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In the instant case, VA's duty to notify was satisfied by a May 2013 letter sent prior to the issuance of a December 2013 rating decision that first denied the issue on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records and  post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

Furthermore, the Board finds there has been substantial compliance with the Board's March 2013, March 2015, and October 2015 remand directives and no further action in this regard is necessary.  See D'Aries, supra.  In this regard, in March 2013, the matter was remanded in order to obtain an opinion as to whether the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation.  Such opinion was obtained in June 2013 from an examiner who performed a physical examination of the Veteran and consulted with an examiner who performed a psychological examination of the Veteran.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  Additionally, in March 2015, the Board remanded the matter as it was inextricably intertwined with claims for increased ratings that were being remanded for additional development at that time.  Then, in October 2015, the Board remanded the claim again so that the Veteran could be provided with an additional opportunity to submit VA Form 21-4185, "Report of Income from Property or Business."  In a February 2016 letter and in a March 2016 supplemental statement of the case, the Veteran was provided the aforementioned form and asked to return it to VA; however, neither he nor his representative have returned the form as requested.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence").  Given the foregoing, the Board finds that there has been substantial compliance with the Board's March 2013, March 2015, and October 2015 remand directives, and no further action in this regard is necessary. 

As a final matter, the Board notes that, throughout the appeal period the Veteran's representative has attached a multi-page addendum to most of his filings that provides generic language regarding VA's duty to provide adequate examinations, the benefit of the doubt doctrine, and the need to consider lay statements.  To the extent such all-purpose filings were intended to raise a question as to the adequacy of the June 2013 opinion, which was largely favorable to the Veteran, the Board notes that a review of the examination report indicates that the examiner carefully reviewed the record, examined the Veteran, consulted with an examiner who performed the Veteran's psychological examination, and considered the lay statements of the Veteran.  Moreover, despite the numerous submissions noting VA's duty to provide adequate examinations, the Veteran's representative has not provided clear evidence of any error.  In this regard, a VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his or her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  As the Veteran's representative has not pointed to any actual error, deficiency, incorrect application of medical principles, or any other specific failing of the VA examiner in this case, the Board finds that the opinion proffered by the 2013 VA examiner is sufficient to assist VA in deciding the claim for a TDIU.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The Veteran asserts that he is unable to maintain substantially gainful employment due to his service-connected disabilities, primarily his physical disabilities.  As noted in the Introduction above, the claim for a TDIU was part and parcel of his claims for increased initial ratings which stemmed from his application for service connection that was received on February 11, 2009.  See Rice, supra.; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson, 251 F.3d at 1385.  Marginal employment is not considered substantially gainful employment and is deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census (hereinafter "DOC"), as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).  

The Veteran's service-connected disabilities include CAD rated as 10 percent disabling from February 11, 2009, and 60 percent disabling from August 13, 2014; PTSD rated as 30 percent disabling from February 11, 2009, and 50 percent disabling from April 30, 2013; right upper extremity radiculopathy rated as 40 percent disabling from April 30, 2013; shell fragment wound injury, muscle group XXII, rated as 30 percent disabling from February 11, 2009, to January 29, 2010; cervical spine degenerative disc disease (neck disability) rated as 10 percent disabling from February 11, 2009, 20 percent disabling from April 30, 2013, and 30 percent disabling from August 13, 2014; lumbar spine degenerative disc disease (low back disability) rated as 20 percent disabling from February 11, 2009; decreased range of motion of the fingers of the right hand rated as 20 percent disabling from February 11, 2009; left lower extremity radiculopathy rated as 10 percent disabling from February 11, 2009; right lower extremity radiculopathy rated as 10 percent disabling from February 11, 2009; and scar of the right anterior neck, rated as 10 percent disabling from January 29, 2010.  His combined evaluation for compensation purposes was 80 percent from February 11, 2009, 90 percent from April 30, 2013, and 100 percent from August 13, 2014.

As an initial matter, the record reflects that, throughout the appeal period, the Veteran is eligible for TDIU consideration on a schedular basis.  In this regard, while he did not have a 40 percent rating for any single disability during the appeal period prior to April 30, 2013 (at which time a 50 percent rating for PTSD was assigned), the Board finds that his low back disability (rated as 20 percent disabling) and his left and right lower extremity radiculopathy, which were service-connected as secondary to the Veteran's low back disability (each rated as 10 percent disabling) are nevertheless considered one disability under the provisions of 38 C.F.R. § 4.16 (a) as they result from a common etiology or body system, and together, they constitute a single disability rated as 40 percent disabling.  See 38 C.F.R. § 4.25.  Furthermore, he had sufficient additional disability to bring his combined rating to 80 percent.  Therefore, the Veteran meets the threshold schedular requirements for consideration of a TDIU throughout the appeal period.

However, since August 13, 2014, the Veteran has been in receipt of a 100 percent schedular rating.  Even so, in Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008), the Court recognized that a separate award for a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), and, as such, the Board must also consider whether any single disability alone rendered the Veteran unemployable since August 13, 2014, such that an award for SMC would be in order.

Turning to the merits of the claim, upon review of the evidence, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.  In this regard, while VA examiners, including the aforementioned June 2013 examiner, have opined that the Veteran's service-connected disabilities impact his ability to work, the Board finds that he has maintained substantially gainful employment throughout the appeal period.

In this regard, there are numerous indications in the record that the Veteran has operated a large cattle farm with his son-in-law for many years.  For instance, while receiving VA treatment in February 2011, the Veteran talked animatedly about the upcoming calving season and was noted to be functioning well in operating his cattle ranch.  He reported being the CEO and operations manager, and estimated that $500,000 passed through his ranch each year.  He further volunteered that he worked with an agricultural accountant to plan income from the ranch and to get favorable tax treatment.  Thereafter, in August 2011, the Veteran reported "working almost every waking hour" to sustain his ranching operation while his son-in-law was ill and could not assist with the ranch.  He indicated that he and his wife were considering buying out the operation for approximately $350,000.  During psychological screening conducted that day, it was noted that the Veteran was over-working in order to protect a "significant investment."  

Thus, while it appears that the Veteran has maintained substantially gainful employment throughout the appeal period, the Board acknowledges that there are also indications in the record that the Veteran has reduced his workload over time.  For instance, in October 2011 (two months after he reported working almost every waking hour), he told a VA examiner that he had reduced his work days to approximately six hours due to the pain he was experiencing from his service-connected disabilities.  Thereafter, during the June 2013 VA examination, the Veteran reported that he had reduced his cattle herd to approximately 60 animals and that he was renting much of his farm land as he was unable to perform the physically demanding work of operating the farm.  Nevertheless, he was still working three to four hours a day and was trying to continue to manage the farming and ranching operations - activities that required very little bending, lifting, or overexertion.  In January 2014, the Veteran's wife submitted a statement in which she confirmed his reduced workload.  She noted that he was no longer able to operate the farming machinery, especially due to his inability to move his neck quickly and observe his blind spot.  She too noted that they had to hire people to perform much of the farm work, had sold some land and cattle, and were renting some remaining land.  She described these actions as leading to a significant reduction in income.  Most recently, in May 2015, the Veteran reported riding a golf cart around his farm to check his cattle and noted that his muscle injuries make it hard for him to pick up sacks of seed.  He again noted that he was renting most of his farmland out.  

Despite the foregoing, there has been no indication that the Veteran's reduced workdays constitute marginal employment.  Here, the Board must observe that, despite being asked on repeated occasions to submit a VA Form 21-4158 documenting the couple's financial income from the farm (or lack thereof), the Veteran has not provided any such information.  In absence of his submitting such information, the Board must decide the claim on the evidence of record, which indicates that the Veteran was, at one point, receiving upwards of half a million dollars a year from his farm and, as such, even if his income has been significantly reduced due to his shorter work days, sale of cattle/land, and the like, it seems he would still be receiving income that far exceeds the poverty threshold such that his work could be deemed marginal.

The Board has also considered whether the Veteran's employment could be deemed marginal on a facts found basis under the theory that his work on the farm has been sheltered.  In this regard, after reviewing the record and examining the Veteran, the 2013 VA examiner opined that the Veteran would not be able to secure and maintain full-time work due to his significant difficulty performing physical activity such as working with animals, scaling tractors, or walking around a field.  Specifically, he stated that the Veteran "would likely be precluded from following and maintaining substantially gainful employment were it not for the fact that he is currently self-employed and is able to do some managerial aspects of his farming and ranching operation, but otherwise would be unable to participate in employment of a fulltime nature due to issues for which he is service-connected."  Nevertheless, the record indicates that the Veteran has vast knowledge of the farming industry and while the Board accepts the 2013 examiner's opinion that the Veteran would likely have difficulty physically performing full-time work for any farm, there is no indication that the Veteran's employment as a part-time farm manager would result in marginal income.  To the contrary, the evidence indicates that the Veteran's expertise and skill could yield great returns for a farming operation and he has proven his ability to adopt new skills and expertise as evidenced by his decision to rent some of his farmland, essentially rendering him a landlord.  

Ultimately, the Board finds that the Veteran's service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation consistent with his education and work history.  In this regard, the Veteran has continued to work in some capacity throughout the appeal period, his apparent earnings from said part-time work have not been shown to be marginal, and while he is self-employed, his reported prowess at managing the affairs of a farm would likely be valuable to any farming operation, indicating his work is not sheltered.  The Veteran is commended for what is clearly a strong work ethic and the Board acknowledges that his service-connected disabilities have caused him to reduce how much he works.  However, as noted, the evidence of record reflects that, even with such reduction, the Veteran's earnings and work are not marginal or protected.  Again, the standard for employability is whether the Veteran is capable of maintaining gainful employment.  Based on the foregoing, the Board finds that based on the facts of this case, the Veteran's current employment is not marginal or protected, and is gainful.  

The Board has also considered whether any single disability has rendered the Veteran unemployable since August 13, 2014, such that SMC should be awarded.  
Notably, the Veteran also underwent a psychiatric examination in May 2013 and the examiner, who had consulted with the June 2013 VA examiner, found that the Veteran's psychiatric disability alone did not render him unable to secure and maintain substantially gainful employment.  Additionally, the Veteran has not reported, and the record does not suggest, that any of his other service-connected physical disabilities alone render him unable to secure substantially gainful employment.  Thus, a TDIU based on a single disability for the purposes of establishing entitlement to SMC since August 13, 2014, is not warranted.

For all the foregoing reasons, the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


